NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

G.M.K.,                            )
                                   )
            Appellant,             )
                                   )
v.                                 )            Case No. 2D18-4970
                                   )
M.S. and R.N.S.,                   )
                                   )
            Appellees.             )
___________________________________)

Opinion filed July 31, 2019.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

G.M.K., pro se.

M.S. and R.N.S., pro se.


PER CURIAM.


             Affirmed.



KELLY, LaROSE, and SLEET, JJ., Concur.